DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fudemoto et al. (US 2015/0056398) (of record), Matsuda et al. (JP 2003-104005, see updated machine translation provided) (of record), and any one of Segawa et al. (JP 2006-218889, see machine translation) (of record) and/or Jeong (US 2016/0031266) (of record).

Regarding claim 1, Fudemoto discloses a tire comprising an annular tire frame (Fig. 1:17), wherein a resin contained as a main component in a resin material constituting a side portion (Fig. 1: 17A) of the tire frame (Fig. 1: 17), which side portion may be located on the inner side in the vehicle width direction when the tire is mounted on the vehicle (Fig. 2: see how either side 17A may be either the inner or outer side of the tire when mounted), has a melting point of generally from 1000C to 3500C, which falls within and overlaps with the claimed range of 1400C or higher. Case law holds that in the case where the claimed 
Fudemoto further discloses that a thermoplastic resin material having different characteristics may be employed for each of the sites of the tire case 17 (such as the side portions 14, the crown portion 16 and the bead portions 12) ([0179]). However, Fudemoto does not expressly recite that the tire frame may be composed of a plurality of resin materials. 
Matsuda teaches a tire comprising a tire skeleton (i.e. frame) (Fig. 2: 4) that includes a plurality of polymer material layers (Fig. 2: 4A, 4B, 4C, 4D, 4E, 4F, 4G) having different Young’s moduli ([0005], [0013]). In this manner, the tire manufacturing process can be simplified as compared with the conventional case, and the manufacturing cost including the material cost can be significantly reduced ([0006]). When a plurality of types of polymer material are used in the tire frame, the rigidity distribution in the tire meridian cross section is appropriately distributed based on the combination of the plurality of types of polymer materials ([0008]). By forming such a rigidity distribution, it is possible to improve the ground contact shape in the standard pneumatically filled state ([0008]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fudemoto in order to provide the tire frame composed of a plurality of resin materials so as to simplify the manufacturing process, significantly reduce the manufacturing cost including the material cost, and appropriately distribute the rigidity distribution in the tire meridian cross section so as to improve the ground contact shape in the standard pneumatically filled state, as taught by Matsuda. 
As stated above, Fudemoto discloses that a thermoplastic resin material having different characteristics may be employed for each of the sites of the tire case 17 (such as the side portions 14, the crown portion 16 and the bead portions 12) ([0179]). In other words, material with different 
Segawa teaches a tire comprising side portions, wherein a side portion located on an outer side in a vehicle width direction when the tire is mounted on a vehicle has a hardness that is lower than a hardness of a side portion located on an inner side in the vehicle width direction when the tire is mounted on the vehicle ([0009], [0026]). Thus, it is possible to reduce the mass of the tire, decrease the rolling resistance during normal driving, and improve the riding comfort during normal driving ([0010], [0012], [0024]-[0025]). While Segawa teaches a runflat tire rather than a tire frame of resin material, one of ordinary skill in the art would readily recognize that the same advantages would be applicable and beneficial to the tire of Fudemoto as well. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fudemoto in order to provide the side portion located on the outer side in the vehicle width direction when the tire is mounted on the vehicle with a hardness that is lower than a hardness of the side portion located on the inner side in the vehicle width direction when the tire is mounted on the vehicle so as to reduce the mass of the tire, decrease the rolling resistance during normal driving, and improve the riding comfort during normal driving, as taught by Segawa. 
Additionally or alternatively, Jeong teaches a tire comprising side portions, wherein a side portion located on an outer side in a vehicle width direction when the tire is mounted on a vehicle has a modulus that is lower than a modulus of a side portion located on an inner side in the vehicle width direction when the tire is mounted on the vehicle ([00017], [0045]). In this manner, the tire is capable of effectively 
Furthermore, Segawa further teaches that the rubber hardness is measured according to the durometer hardness test (Type A) of JIS K 6253 ([0009]), however, does not expressly teach an Asker D hardness. Similarly, Jeong is also silent as to how the modulus (i.e. hardness) is measured. Nevertheless, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that any form or manner of measurement for the hardness (i.e. Asker D, Type A, etc.) would result in the side portion located on the outer side in the vehicle width direction when the tire is mounted on the vehicle with a hardness that is lower than a hardness of the side portion located on the inner side in the vehicle width direction when the tire is mounted on the vehicle for the reasons discussed above because the hardness of the outer side is disclosed as being lower than that of the inner side. Whether that hardness is measured according to the durometer hardness test (Type A) of JIS K 6253, Asker durometer Type D, or some other manner of measurement, the hardness would still be required to be lower on the outer side than the inner side according to modified Fudemoto. In other words, the claim limitation “an Asker D hardness” is a recitation of intended use that does not require any additional 

Regarding claim 2, as discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi. 

Regarding claim 3, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]).

Regarding claim 4, Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more 

Regarding claim 5, Fudemoto further discloses that each of the plurality of resin materials may contain a thermoplastic polyamide resin, a thermoplastic polyester resin, or a thermoplastic polyurethane resin, as a main component ([0036]).

Regarding claim 6, Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]).

Regarding claim 7, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]).
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.

Regarding claim 8, Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin materials. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of resin materials composed in the tire frame. 
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.

Regarding claim 9, Fudemoto further discloses that each of the plurality of resin materials may contain a thermoplastic polyamide resin, a thermoplastic polyester resin, or a thermoplastic polyurethane resin, as a main component ([0036]).
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill 

Regarding claim 10, Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]).
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.

Regarding claim 11, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]).
Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin materials. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed 

Regarding claim 12, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]). 
Fudemoto further discloses that each of the plurality of resin materials may contain a thermoplastic polyamide resin, a thermoplastic polyester resin, or a thermoplastic polyurethane resin, as a main component ([0036]).

Regarding claim 13, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]). 
Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]).

Regarding claim 14, Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin materials. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of resin materials composed in the tire frame.


Regarding claim 15, Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin materials. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of resin materials composed in the tire frame.
Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]).

Regarding claim 16, Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]). 
Fudemoto further discloses that each of the plurality of resin materials may contain a thermoplastic polyamide resin, a thermoplastic polyester resin, or a thermoplastic polyurethane resin, as a main component ([0036]).

Regarding claim 17, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]).
Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin 
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.

Regarding claim 18, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]). 
Fudemoto further discloses that each of the plurality of resin materials may contain a thermoplastic polyamide resin, a thermoplastic polyester resin, or a thermoplastic polyurethane resin, as a main component ([0036]).
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill 

Regarding claim 19, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]). 
Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]).
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.

Regarding claim 20, Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin materials. Case law holds that in the case where the claimed ranges "overlap or lie inside 
Fudemoto further discloses that each of the plurality of resin materials may contain a thermoplastic polyamide resin, a thermoplastic polyester resin, or a thermoplastic polyurethane resin, as a main component ([0036]).
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
On page 3 of the Remarks, Applicant argues that “Fudemoto does not teach or suggest the technical feature of a tire having a side asymmetry with respect to the tire equatorial plane.”  On pages 3-4 of the Remarks, Applicant argues that the compositions of Segawa and Jeong are significantly different from the tire made of the resin skeleton of the present application because Segawa discloses a design that changes the hardness of the reinforcing rubber for running flat without changing the skeleton itself, and 
As discussed in the detailed rejection above, Fudemoto discloses that a thermoplastic resin material having different characteristics may be employed for each of the sites of the tire case (such as the side portions). However, Fudemoto does not expressly recite that the tire frame may be composed of a plurality of resin materials. In order to modify Fudemoto to teach this claim limitation, Matsuda, Segawa, and Jeong were relied upon. 
As discussed in the detailed rejection above, Matsuda teaches a tire comprising a tire skeleton (i.e. frame) that includes a plurality of polymer material layers having different Young’s moduli so that the tire manufacturing process can be simplified as compared with the conventional case, and the manufacturing cost including the material cost can be significantly reduced. Moreover, when a plurality of types of polymer material are used in the tire frame, the rigidity distribution in the tire meridian cross section is appropriately distributed based on the combination of the plurality of types of polymer materials, and by forming such a rigidity distribution, it is possible to improve the ground contact shape in the standard pneumatically filled state. The claim language merely requires that the outer side portion of the tire frame has a different hardness than the inner side portion, and Matsuda teaches providing varying resins in both sides, thereby at least a portion of the outer side portion will have a modulus/hardness that is different from at least a portion of the inner side portion. For that reasoning, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fudemoto in order to provide the tire frame composed of a plurality of resin materials so as to simplify the manufacturing process, significantly reduce the manufacturing cost including the material cost, and appropriately distribute the rigidity distribution in the tire meridian cross section so as to improve the ground contact shape in the standard pneumatically filled state, as taught by Matsuda. 

As discussed in the detailed rejection above, Jeong teaches a tire comprising side portions, wherein a side portion located on an outer side in a vehicle width direction when the tire is mounted on a vehicle has a modulus that is lower than a modulus of a side portion located on an inner side in the vehicle width direction when the tire is mounted on the vehicle so that the tire is capable of effectively securing excellent durability performance and fuel efficiency, as well as enhanced driving performance. One of ordinary skill in the art would readily recognize that having a lower modulus on one side would also correspond to having a lower hardness on said side. Moreover, while Jeong does not expressly teach a tire frame of resin material, one of ordinary skill in the art would readily recognize that the same advantages would be applicable and beneficial to the tire of Fudemoto as well. Even if Jeong discloses a design that changes the hardness depending on the thickness of the tire and the presence of absence of a cap ply on the left and right, one of ordinary skill would readily recognize that changing the hardness of the side portions of any tire will to some extent affect the durability performance, fuel efficiency, and driving performance of the tire. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749